Alice Robie Resnick, J.,
dissenting. “Prejudice” is defined as “an opinion or leaning adverse to anything without just grounds or before sufficient knowledge.” Webster’s Third New International Dictionary (1986) 1788. Today, the majority opines that no reasonable accommodations can be made which would enable a blind student to complete the medical school program. In so doing, the majority literally divests itself of knowledge to the contrary by completely disregarding as not probative or substantial the testimony of an individual who, while totally blind, was admitted to and graduated from medical school, and is a board-certified practicing psychiatrist who also happens to teach in his field. This enables the majority to rely solely on the testimony of the very personnel who have prejudged the “whole concept” of a blind medical student as “ridiculous,” while simultaneously holding that those persons had no duty to investigate whether reasonable accommodations could be made to assist a blind student in completing the medical school program. This is a case of prejudice, pure and simple. I dissent.
I. DUTY TO INVESTIGATE
R.C. 4112.022, like Section 504 of the Rehabilitation Act of 1973, Section 794, Title 29, U.S.Code, is designed to protect “handicapped individuals from deprivations based on prejudice, stereotypes, or unfounded fear, while giving appropriate weight to such legitimate concerns of grantees as avoiding exposing others to significant health and safety risks.” School Bd. of Nassau Cty. v. Arline (1987), 480 U.S. 273, 287, 107 S.Ct. 1123, 1131, 94 L.Ed.2d 307, 320. It is a statute aimed at means, not ends. At a fundamental level, it provides for a method of evaluation grounded in knowledge. One would suppose, therefore, that the duty to investigate is axiomatic. It should be obvious to any reasonable person that in order to give meaningful consideration to whether reasonable accommodations would enable a blind student to effectively complete the medical school program, the medical school must explore the nature and benefit of available methods of accommodating the blind.
Nevertheless, the majority impugns the contention that Case Western Reserve University (“CWRU”) had an affirmative duty to investigate whether reasonable accommodations would enable plaintiff-appellant, Cheryl A. Fischer, to complete the medical school program, before denying her admittance on the basis of her visual handicap.
A. Mantolete v. Bolger
The majority begins its analysis of the duty to investigate by stating that the Ohio Civil Rights Commission (“OCRC”) “relies on Mantolete v. Bolger (C.A.9, 1985), 767 F.2d 1416, in support of an affirmative duty to investigate.” The *184majority then distinguishes Mantolete because, “[a]s noted in the concurring opinion in Mantolete, * * * ‘impos[ing] demanding information-gathering requirements upon federal employers’ is justified by the express ‘affirmative action’ language of Section 501 [of the Rehabilitation Act of 1973, Section 791, Title 29, U.S.Code] — language that does not appear in Section 504.” The majority concludes, therefore, that “OCRC’s reliance on Mantolete is misplaced.”
This portion of the majority’s analysis is disconcerting, not so much in the way it reviews Mantolete, but because it reviews Mantolete.9 Mantolete was only one of a litany of cases cited by OCRC in support of its proposition that there is a duty to investigate. By selectively extracting Mantolete from the pile and simply distinguishing it from the instant case, the majority is able to make it appear as though the commission’s position on this issue is untenable. In this way, the majority has managed to avoid confrontation with those courts which hold that, under Section 501¡., an educational institution must make reasonable efforts to explore alternative methods of accommodating the handicapped. These cases reveal that the purpose and history of Section 504 dictate such a requirement and that, in the absence of a duty to investigate, the requirement to make reasonable accommodations would be rendered meaningless. Wynne v. Tufts Univ. School of Medicine (C.A.1, 1992), 976 F.2d 791, 795; Wynne v. Tufts Univ. School of Medicine (C.A.1, 1991), 932 F.2d 19, 25-28; Nathanson v. Med. College of Pennsylvania (C.A.3, 1991), 926 F.2d 1368, 1383-1387; Oberti v. Clementon School Dist. Bd. of Edn. (D.C.N.J.1992), 801 F.Supp. 1392, 1406-1407, fn. 25, affirmed (C.A.3, 1993), 995 F.2d 1204; Wallace v. Veterans Administration (D.C.Kan.1988), 683 F.Supp. 758, 766; David H. v. Spring Branch Indep. School Dist. (S.D.Tex.1983), 569 F.Supp. 1324, 1336. In addition, as observed by Donald Jay Olenick, Accommodating the Handicapped: Rehabilitating Section 504 After Southeastern (1980), 80 Colum.L.Rev. 171,188:
“[A]s a matter of fairness, the existence of such a duty should be recognized because the institution has greater knowledge of the components of its program than does the handicapped applicant. The institution can look to its own experience, or, if that is not feasible, to that of other institutions in providing education to individuals with handicaps similar to those of the applicant in question. In addition, it will be able to seek advice concerning possible accommodations from private and government sources. The handicapped individual may also suggest accommodations and bring forward relevant employment experience *185demonstrating that accommodations are possible.” Moreover, “institutions can consult handicapped individuals who have completed similar programs.” Id. at 188, fn. 119.
Investigation by CWRU would have revealed, at the very minimum, a number of possible sources for exploring the prospect of accommodating a blind medical student, including the experience of Dr. David W. Hartman and other blind physicians, not all of whom lost vision after completing training. See Wainapel, The Physically Disabled Physician (1987), 257 J.Am.Med.Assn. 2935; Wainapel & Bernbaum, The Physician With Visual Impairment or Blindness: A Reappraisal (1986), 104 Arch.Opthalmol. 498; Hartman & Hartman, Disabled Students and Medical School Admissions (1981), 62 Arch.Phys.Med.Rehabil. 90; Webster, Blind Internist Passes Board Exam, New England J. Med. (May 15, 1980) 1152. In fact, these articles readily suggest that a blind medical student or physician can succeed. “ ‘Aside from his surgical skill, the physician’s greatest commodity in trade is his intellectual ability to interpret and to correlate. This is not impaired by the loss of one sensory modality.’ ” Wainapel, The Physically Disabled Physician, supra, at 2935, quoting Keeney & Keeney, Blindness Among Practicing Physicians (1950), 43 Arch.Opthalmol. 1036. In fact, one article noted that “[a] broad spectrum of adapted instruments and devices [is] available for individuals with visual impairment, varying from the simple and mundane to the most sophisticated high technology,” and actually set forth a noncomprehensive resource table for the visually disabled physician. Wainapel & Bembaum, The Physician With Visual Impairment or Blindness, supra, at 499-500.
CWRU either disregarded or never consulted any of these sources, including Dr. Hartman or Temple University, in deciding not to admit Fischer. CWRU’s “refusal to investigate and consider the modifications necessary to accommodate [Fischer] preclude it from rebutting plaintiffs’ evidence that such accommodation would neither change the essential nature of the program nor place an undue burden upon” CWRU. Oberti supra, 801 F.Supp. at 1406, fn. 25. See, also, Estate of Reynolds v. Dole (N.D.Cal.1990), 57 Fair Emp.Prac.Cas. (BNA) 1848, 1870, 1990 WL 112283.
B. Blanket and Bona Fide Requirements
After distinguishing Mantolete, the majority attempts to explain that any duty to investigate would not apply where the denial is based on a bona fide requirement or standard for admission. The majority finds CWRU’s blanket exclusion of all blind medical school applicants to be bona fide because it is based on the technical standards of the Association of American Medical Colleges (“AAMC”).
*186In general, blanket exclusions are subject to the same level of scrutiny as are individual exclusions. As explained in Bentivegna v. United States Dept. of Labor (C.A.9,1982), 694 F.2d 619, 621:
“[Southeastern Community College v. Davis (1979), 442 U.S. 397, 99 S.Ct. 2361, 60 L.Ed.2d 980] cannot mean that the [employer] can discriminate by establishing restrictive ‘program requirements’ where it could not so discriminate in making individual employment decisions. The Rehabilitation Act, taken as a whole, mandates significant accommodation for the capabilities and conditions of the handicapped. Blanket requirements must therefore be subject to the same rigorous scrutiny as any individual decision denying employment to a handicapped person.”
As explained somewhat differently in Pandazides v. Virginia Bd. of Edn. (C.A.4, 1991), 946 F.2d 345, 349, the “defendants cannot merely mechanically invoke any set of requirements and pronounce the handicapped applicant or prospective employee not otherwise qualified. The district court must look behind the qualifications. To do otherwise reduces the term ‘otherwise qualified’ and any arbitrary set of requirements to a tautology.”
Thus, blanket requirements are not ipso facto bona fide. CWRU cannot exclude all blind medical school applicants without first investigating and considering reasonable accommodations for the blind, any more than it can exclude an individual applicant without conducting such an investigation. Otherwise, an educational institution could easily circumvent the statute by the simple expedient of turning an otherwise discriminatory act into a blanket prohibition against a particular type of handicap. See, e.g., Connecticut Inst. for the Blind v. Connecticut Comm. on Human Rights & Opportunities (1978), 176 Conn. 88, 94, 405 A.2d 618, 621.
The majority, however, has carved an exception in those cases where blanket exclusions are supported, even after the fact, by guidelines adopted by the AAMC. The only authority cited by the majority that is arguably relevant to this issue is Buck v. United States Dept. of Transp. (C.A.D.C.1995), 56 F.3d 1406.
In Buck, three deaf truck drivers sought a waiver from the Federal Highway Administration (“FHWA”) regarding its regulation requiring that drivers of interstate commercial vehicles be able to hear. The regulations at issue were promulgated pursuant to the Motor Carrier Safety Act, which requires the Secretary of Transportation to promulgate regulations ensuring that “the physical condition of operators of commercial motor vehicles is adequate to enable them to operate the vehicles safely.” Section 31136(a)(3), Title 49, U.S.Code. The FHWA denied the requests and the court denied the petitions for review.
In denying petitioners relief, the court explained as follows:
*187“The petitioners * * * misstate the issue when they argue that the agency must decide whether a deaf individual is able to operate a truck safely in spite of his handicap. They are really launching a collateral attack upon the validity of the hearing requirement itself, arguing in effect that the FHWA erred in determining that the ability to hear with the specified acuity is necessary in order to operate a vehicle safely. * * * [T]he proper forum in which to get the relief the petitioners seek is the FHWA, in a proceeding to modify or repeal the rule itself. The agency is in fact in the process of conducting such a rulemaking, 58 Fed.Reg. 65634, and the petitioners have already filed comments therein.” Id., 56 F.3d at 1409.
Unwittingly, the majority has elevated the status of the AAMC guidelines to the level of a federal regulation. This is particularly inappropriate for several reasons. First, the AAMC is not a legislative body. See Liaison Committee on Medical Education, Functions and Structure of a Medical School, Standards for Accreditation of Medical Education Programs Leading to the M.D. Degree (1985) 5. There is no evidence that any legislative body, state or federal, has directly or indirectly considered, let alone adopted, the subject AAMC guidelines, much less interpreted them to preclude admission to all blind applicants to medical school.
Additionally, Donald G. Kassebaum, M.D., who is secretary to the Liaison Committee on Medical Education (“LCME”), testified that the AAMC plays no role specifically in the accreditation of United States medical schools, that the decision about accreditation is made wholly by the LCME, that the LCME has devised no accreditation standards which would prohibit the admission of blind applicants to medical school, that the failure of a medical school to adopt the AAMC guidelines would not affect accreditation, and that the “Report on Technical Standards” was not even published as AAMC policy, but as guidelines for use by schools in developing their own individual technical standards.
There is no reason, therefore, to give the AAMC guidelines accrediting, let alone legislative, force. In fact, in McGregor v. Louisiana State Univ. Bd. of Supervisors (C.A.5, 1993), 3 F.3d 850, 859, certiorari denied (1994), 510 U.S. 1131, 114 S.Ct. 1103, 127 L.Ed.2d 415, the court explained that “whether the [American Bar Association] accredits part-time programs is not determinative of reasonableness under the Rehabilitation Act, and we refrain from giving ABA accreditation such adjudicatory effect.” Accordingly, CWRU’s after-the-fact reliance on the AAMC guidelines does not transform its blanket preclusion of blind medical students into a bona fide requirement or standard for admission, obviating its duty to investigate.
II. STANDARD OF REVIEW
This portion of the majority’s opinion is, quite frankly, astonishing. The majority sets forth some well-established standards of review. One of these *188standards is that an appellate court cannot reverse a trial court’s judgment unless it finds that “the trial court abused its discretion in finding that there was reliable, probative and substantial evidence to support the commission’s order. See Cleveland Civ. Serv. Comm. v. Ohio Civ. Rights Comm. (1991), 57 Ohio St.3d 62, 65, 565 N.E.2d 579, 582.”
Dr. Hartman is a psychiatrist. Dr. Hartman has been totally blind since the age of eight. He graduated from Gettysburg College in 1972, summa cum laude and as a Phi Beta Kappa. He attended medical school at Temple University from 1972 to 1976. He graduated from medical school and became a board-certified practicing psychiatrist. He was assistant professor of psychiatry at the University of Pennsylvania from 1980 to 1982 and presently serves as volunteer faculty at the University of Virginia. Dr. Hartman’s curriculum vitae reads like a five-page laundry list of accomplishments, appointments, awards and publications.
Dr. Hartman’s testimony in this case consisted of ninety-four transcribed pages of examination primarily concerning the issue of accommodations made for him at Temple’s medical school. Dr. Hartman completed all required courses and clerkships at Temple. No courses or clerkships were waived because of his blindness. He completed studies in anatomy, histology, microscopic anatomy, biochemistry, neuroanatomy, physiology, pathology, and pharmacology. He successfully completed his clerkships, including rotations in internal medicine, general surgery, psychiatry, obstetrics and gynecology, pediatrics, plastic surgery, neurology, and emergency room medicine.
Dr. Hartman was able to complete these courses and clerkships by use of various accommodating aids, including raised line drawings, models, guidance and assistance from other students, laboratory technicians and professors, reliance on his other senses such as hearing and touch, and tape recorders. He also suggested that there may be some additional technological aids that would be of assistance, such as computerized voice reading or computer printing in Braille.
With Dr. Hartman’s testimony staring it in the face, how can the majority conclude that the trial court abused its discretion in upholding the OCRC’s order that a blind medical student could perform the requirements of medical school with reasonable accommodation? No problem — simply ignore it. As incredible as it sounds, the majority finds that “Dr. Hartman’s experience at Temple University is neither probative nor substantial evidence to demonstrate that Fischer is currently able to safely and substantially perform the essential requirements of CWRU’s program with reasonable accommodation.”
In support, the majority explains that:
“Dr. Hartman is not an expert in medical education. He attended Temple University twenty years ago, under entirely different circumstances than proposed today. Temple voluntarily accepted Dr. Hartman by increasing the class *189size by one. The faculty at Temple acted upon a commitment to do whatever necessary to assist Dr. Hartman, and not upon a concept of reasonable accommodation. Additionally, Dr. Hartman was accepted prior to the AAMC’s adoption of its technical standards for admission requiring each medical school student to have the ability to observe.”
This explanation serves only to enforce the majority’s commitment to rid itself of Dr. Hartman’s testimony. No portion of this explanation has anything to do with whether Dr. Hartman’s testimony constitutes probative or substantial evidence in this case. Whether or not Dr. Hartman is a so-called “expert in medical education,” there is no rule that a witness must qualify as an expert in medical education in order to testify in a handicap discrimination case such as this one. In fact, Dr. Hartman’s testimony was not offered for any opinions he might hold relative to medical education. Instead, the relevance and value of Dr. Hartman’s testimony lie in the nature of his experiences and the character of the accommodations made for him at Temple. Moreover, such a rule would be absurd. It would exclude virtually all testimony, both lay and expert, relevant to the issue of available accommodations vis-a-vis the capabilities and limitations of particular handicaps. Additionally, the majority does not reveal what qualifies someone as such an expert or the justification for imposing any particular set of qualifications. For example, what justification could possibly support disregarding Dr. Hartman’s testimony, while considering the testimony of Albert C. Kirby and John R. Troyer, both of whom the majority accepts as “medical educators,” but neither of whom had ever attended medical school?
Likewise, the circumstances under which Dr. Hartman was accepted at Temple have no bearing on the relevance or value of his testimony in this case. The level of Temple’s commitment to Dr. Hartman does not necessarily reflect the character of its actions. Simply stated, just because Temple was prepared to do more for Dr. Hartman than what was required does not mean that what Temple actually did for Dr. Hartman was unreasonable. What is relevant and valuable to the issue of reasonable accommodation in this case is the nature and extent of the actual accommodations made for Dr. Hartman at Temple, not the state of mind of Temple’s faculty.
On the contrary, Dr. Hartman’s experience at Temple is both probative and substantial evidence to demonstrate that Fischer is currently able to safely and substantially perform the essential requirements of CWRU’s program with reasonable accommodation. Dr. Hartman’s experience at Temple presents a unique opportunity by which to gauge the nature and character of accommodations needed to enable a blind person to successfully and beneficially complete medical school. The proof, so to speak, is in the pudding. While his experience may not be conclusive of reasonableness, it is certainly relevant and carries some weight. In fact, both the OCRC and the trial court found this evidence to be *190rather significant. In its order below, OCRC found that Dr. Hartman’s experience and qualifications give him “unparallelled [sic ] expertise as to whether a blind student can reap the benefits of a medical program.” Additionally, Dr. Hartman has received seven major appointments in the area of psychiatry. He served as consultant to or member of five critical programs, including consultant to the National Institute for Advanced Studies on the admission of blind and otherwise handicapped persons into the allied health fields in compliance with Section 504. He has published in at least six publications and participated in fifteen relevant presentations on the subject of education and the blind. The rejection of Dr. Hartman’s testimony as not probative or substantial is pure nonsense.
After discounting Dr. Hartman’s testimony (and, incidentally, Fischer’s as well), the majority is able to blatantly conclude that “[w]ith Hartman and Fischer as its witnesses, OCRC failed to present any probative or substantial testimony that Fischer would be able to complete CWRU’s course requirements with reasonable accommodation.” Simplistic reasoning is merely a mode for result-oriented decisions.
Still unsatisfied, the majority goes on to invoke the rule that an administrative agency (OCRC) should accord due deference to the findings and recommendations of its referee (hearing officer). The problem, however, is that this rule comes into play when an agency rejects its referee’s report mthout reviewing the record. Even then, the rule loses its significance once the trial court reviews the record and upholds the agency’s decision. See Brown v. Ohio Bur. of Emp. Serv. (1994), 70 Ohio St.3d 1, 2-3, 635 N.E.2d 1230, 1231; Jones v. Franklin Cty. Sheriff (1990), 52 Ohio St.3d 40, 43, 555 N.E.2d 940, 944; Aldridge v. Huntington Local School Dist. Bd. of Edn. (1988), 38 Ohio St.3d 154, 159, 527 N.E.2d 291, 295 (Douglas, J., concurring). In its statement of the facts, the majority explains that “[u]pon its review of the hearing examiner’s report, OCRC came to a different conclusion.” This is inaccurate. In its cease and desist order, OCRC specifically explained that it rejected the hearing examiner’s report “[ajfter careful consideration of the entire record.” Absent contrary evidence, there is no basis for the majority to conclude otherwise. Moreovér, a careful reading of those two opinions below reveals that a myriad of facts are set forth in the OCRC order that are not contained in the hearing examiner’s report. In any event, the trial court reviewed the entire record and affirmed the OCRC.
Thus, there is no legitimate basis for discounting Dr. Hartman’s testimony, or for according deference to the hearing examiner’s report.
III. CONCLUSION
If a particular professional door is to be closed to an entire class of people, it should not be done in such a cavalier manner. The decision as to whether a *191medical school may deny admittance to the blind is of great social importance. It cannot be made without a complete and careful consideration of all available information concerning possible modifications and accommodations, as well as the capabilities and limitations of the blind.
It is our duty and responsibility under R.C. 4112.022 to ensure that educational decisions denying admittance to the handicapped are not discriminatory. It is, therefore, a dereliction of this duty for the majority to allow CWRU to make such a determination without first investigating and considering reasonable accommodations, and' for the majority itself to refuse to consider the experience of a successful blind medical student. No educational institution, and no court, may justify a preordained conclusion by exorcising all knowledge to the contrary without running afoul of R.C. 4112.022’s mandate.
The only issue properly before the court is whether the common pleas court abused its discretion in finding that OCRC’s order was supported by reliable, probative and substantial evidence. Dr. Hartman’s testimony constitutes reliable, probative and substantial evidence that Fischer could effectively and beneficially complete the essential requirements of CWRU’s medical program.10 *192It is incredible that the majority has ignored this testimony and accorded substantial judicial deference to CWRU’s decisions, while refusing to impose upon CWRU the duty to investigate in the first instance.
Justice requires that the court of appeals’ decision be reversed and that the decision of the trial court be reinstated. I therefore vehemently dissent.
Douglas and Pfeifer, JJ., concur in the foregoing dissenting opinion.

. It should be noted, however, that even the concurring opinion in Mantolete expressly left the issue open as to whether Section 504 imposed a similar information-gathering requirement upon private employers. Id., 767 F.2d at 1425 (Rafeedie, D.J., concurring). Thus, any implication in the majority’s use of language that the concurring opinion in Mantolete suggested a particular result under Section 504 is unfounded.


. Ohio Adm.Code 4112-5-09(D)(l) provides that:
“Educational institutions shall make such modifications to [their] academic requirements as are necessary to ensure that such requirements do not discriminate or have the effect of discriminating, on the basis of handicap, against a qualified handicapped applicant or student. Academic requirements that the educational institution can demonstrate are essential to the program of instruction being pursued by such student or to any directly related licensing requirement will not be regarded as discriminatory within the meaning of this rule. Modifications may include changes in the length of time permitted for the completion of degree requirements, substitution of specific courses required for the completion of degree requirements, and adaptation of the manner in which specific courses are conducted.” (Emphasis added.)
The majority finds that there are certain “essential” requirements that would have to be waived or performed through the use of intermediaries, such as reading X-rays, performing physical examinations or starting an I.V. The majority rejects the use of supervisory personnel and waiver, pursuant to Southeastern Community College v. Davis (1979), 442 U.S. 397, 410, 99 S.Ct. 2361, 2369, 60 L.Ed.2d 980, 990, on the basis that Fischer would not receive even a rough equivalent of the training a medical education normally gives. Moreover, the majority gives considerable judicial deference to CWRU’s decisions, and feels that these requirements are essential because they are reasonably necessary to the proper use of the degree ultimately conferred.
If we put Dr. Hartman’s testimony back into the equation, it is difficult to find as a matter of law that Fischer would be unable to receive the benefits that a medical education normally gives. Any determinative effect that Davis, supra, may otherwise have had in this case dissipates upon consideration of Dr. Hartman’s testimony. In fact, it was Dr. Hartman’s testimony that he could perform a physical examination alone, and that he would stand with other students and have an X-ray read to him. The only two areas that give him trouble are starting an IV. and drawing blood. OCRC specifically found that “it has not been demonstrated that physically performing these tasks constitutes an essential component of [CWRU’s] program.” Whether a requirement is essential is a question of fact. Hall v. United States Postal Serv. (C.A.6, 1988), 857 F.2d 1073, 1079. Moreover, in order to be considered essential, there must be some nexus between the requirement and the *192prospective profession. Pandazides, supra, 946 F.2d at 349. Additionally, CWRU is not deserving of judicial deference in this case because it refused even to investigate the issue. I do not believe, based on the record, that providing some visual assistance to Fischer in these limited tasks would, as a matter of law, sacrifice the integrity of CWRU’s entire medical program. See Brennan v. Stewart (C.A.5, 1988), 834 F.2d 1248, 1262.